UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 Under the Securities Exchange Act of 1934 For the month of January 2014 EXFO Inc. (Translation of registrant’s name into English) 400 Godin Avenue, Quebec, Quebec, CanadaG1M 2K2 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F þ Form 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No þ If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-. Table of Contents Signatures Press Release Condensed Unaudited Interim Consolidated Balance Sheets Condensed Unaudited Interim Consolidated Statements of Earnings Condensed Unaudited Interim Consolidated Statements of Comprehensive Loss Condensed Unaudited Interim Consolidated Statements of Changes in Shareholders' Equity Condensed Unaudited Interim Consolidated Statements of Cash Flows Notes to Condensed Unaudited Interim Consolidated Financial Statements Management’s Discussion and Analysis of Financial Condition and Results of Operations Table of Contents On January 8, 2014, EXFO Inc., a Canadian corporation, reported its results of operations for the first fiscal quarter ended November 30, 2013. This report on Form 6-K sets forth the news release relating to EXFO’s announcement and certain information relating to EXFO’s financial condition and results of operations for the first fiscal quarter of the 2014 fiscal year.This press release and information relating to EXFO’s financial condition and results of operations for the first fiscal quarter of the 2014 fiscal year are hereby incorporated as a document by reference to Form F-3 (Registration Statement under the Securities Act of 1933) declared effective as of July30, 2001 and to Form F-3 (Registration Statement under the Securities Act of 1933) declared effective as of March11,2002 and to amend certain material information as set forth in these two Form F-3 documents. Page 1 of 29 Table of Contents SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. EXFO INC. By:/s/ Germain Lamonde Name:Germain Lamonde Title:President and Chief Executive Officer Date: January 10, 2014 Page 2 of 29 Table of Contents EXFO Reports First-Quarter Results for Fiscal 2014 § Sales reach US$56.0 million (book-to-bill ratio of 1.03) § Gross margin amounts to 62.2% of sales § Adjusted EBITDA totals US$2.3 million QUEBEC CITY, CANADA, January 8, 2014 — EXFO Inc. (NASDAQ: EXFO; TSX: EXF) reported today financial results for the first quarter ended November 30, 2013. Sales reached US$56.0 million in the first quarter of fiscal 2014 compared to US$59.8 million in the first quarter of 2013 and US$60.9 million in the fourth quarter of 2013. Bookings attained US$57.9 million in the first quarter of fiscal 2014 compared to US$64.3 million in the same period last year and US$54.0million in the fourth quarter of 2013. The company’s book-to-bill ratio was 1.03 in the first quarter of 2014. Gross margin* amounted to 62.2% of sales in the first quarter of fiscal 2014 compared to 60.5% in the first quarter of2013 and 62.9% in the fourth quarter of 2013. IFRS net loss in the first quarter of fiscal 2014 totaled US$0.7 million, or US$0.01 per share, compared to a net loss of US$1.6million, or US$0.03 per share, in the same period last year and net earnings of US$3.8million, or US$0.06 per diluted share, in the fourth quarter of 2013. IFRS net loss in the first quarter of 2014 included US$1.1million in after-tax amortization of intangible assets, a foreign exchange gain of US$0.8 million and US$0.5 million in stock-based compensation costs. Adjusted EBITDA** totaled US$2.3 million, or 4.1% of sales, in the first quarter of fiscal 2014 compared to US$2.7million, or 4.5% of sales, in the first quarter of 2013 and US$7.1million, or 11.6% of sales, in the fourth quarter of 2013. “Both EMEA and A-PAC delivered year-over-year revenue growth. We witnessed lower bookings and revenues than expected in the Americas due to order delays and lower spending levels, especially among key customers. Our growth in EMEA and A-PAC, together with much stronger engagement with Americas’ largest operators, demonstrates that our portfolio of innovative solutions is ideally positioned to help resolve the most critical deployment, turn-up and operation issues related to investments in next-generation 4G/LTE, small cell and 100G networks that will assuredly take place,” said Germain Lamonde, EXFO’s Chairman, President and CEO. Selected Financial Information (In thousands of US dollars) Q1 2014 Q4 2013 Q1 2013 Sales $ $ $ Gross margin* $ $ $ % % % Other selected information: IFRS net earnings (loss) $ ) $ $ ) Amortization of intangible assets $ $ $ Stock-based compensation costs $ $ $ Net income tax effect of the above items $ ) $ ) $ ) Foreign exchange gain $ $ $ Adjusted EBITDA** $ $ $ Page 3 of 29 Table of Contents Operating Expenses Selling and administrative expenses totaled US$21.7 million, or 38.8% of sales in the first quarter of fiscal 2014 compared to US$22.3 million, or 37.3% of sales, in the same period last year and US$21.4 million, or 35.1% ofsales, in the fourth quarter of 2013. Gross research and development expenses amounted to US$13.3 million, or 23.8% of sales, in the first quarter offiscal 2014 compared to US$13.9 million, or 23.2% of sales, in the first quarter of 2013 and US$12.5 million, or20.6% of sales, in the fourth quarter of 2013. Net R&D expenses totaled US$11.3 million, or 20.1% of sales, in the first quarter of fiscal 2014 compared toUS$11.6 million, or 19.4% of sales, in the same period last year and US$10.3 million, or 16.9% of sales, in the fourth quarter of 2013. First-Quarter Highlights · Sales. EXFO’s sales improved year-over-year in Europe, Middle East and Africa (EMEA) and Asia-Pacific regions in the first quarter of 2014, but decreased in the Americas. Global sales originated 51% from the Americas, 29% from EMEA, and 20% from Asia-Pacific. EXFO’s top customer accounted for 4.9% of sales in the first quarter, while the top three represented 12.5%. · Profitability. EXFO generated adjusted EBITDA of US$2.3 million, or 4.1% of sales, in the first quarter of 2014. The company also delivered US$3.3 million in cash flows from operating activities. EXFO had a cash position of US$52.6 million and no debt as at November 30, 2013. · Innovation.EXFO launched nine new products in the first quarter, including among others an all-in-one optical and Ethernet test module that accelerates the deployment and troubleshooting of wireless backhaul, small cell and metro Ethernet networks; a tablet-based OTDR series that simplifies and speeds up testing in fixed and mobile networks; a software application that transforms an Android-based phone into a mobile probe to monitor quality of experience in public venues like stadiums and malls; and a next-generation fiber inspection probe that eliminates error risks while accelerating connector certification time by more than 50%. The company also expanded the capabilities of its Power Blazer, making it the industry’s only multi-service, field test module covering all transmission rates from 10 Mbit/s to 100Gbit/s. Business Outlook EXFO forecasts sales between US$53.0 million and US$58.0 million for the second quarter of fiscal 2014, while IFRS net loss is expected to range between -US$0.05 and -US$0.01 per share. Net loss includes US$0.02 per share in after-tax amortization of intangible assets and stock-based compensation costs. This guidance was established by management based on existing backlog as of the date of this press release, seasonality, expected bookings for the remaining of the quarter, as well as exchange rates as of the day of this press release. Conference Call and Webcast EXFO will host a conference call today at 5 p.m. (Eastern time) to review its financial results for the first quarter of fiscal 2014. To listen to the conference call and participate in the question period via telephone, dial 1-416-641-6700.Germain Lamonde, Chairman, President and CEO, and Pierre Plamondon, CPA, CA, Vice-President of Finance and Chief Financial Officer, will participate in the call. An audio replay of the conference call will be available one hour after the event until 7 p.m. on January 15, 2014. The replay number is 1-402-977-9141 and the reservation number is21693946. The audio Webcast and replay of the conference call will also be available on EXFO’s Website atwww.EXFO.com, under the Investors section. Page 4 of 29 Table of Contents About EXFO Listed on the NASDAQ and TSX stock exchanges, EXFO is among the leading providers of next-generation test and service assurance solutions for wireline and wireless network operators and equipment manufacturers in the global telecommunications industry. The company offers innovative solutions for the development, installation, management and maintenance of converged, IP fixed and mobile networks—from the core to the edge. Key technologies supported include 3G, 4G/LTE, IMS, Ethernet, OTN, FTTx, VDSL2, ADSL2+ and various optical technologies accounting for more than 35% of the portable fiber-optic test market. EXFO has a staff of approximately 1600 people in 25 countries, supporting more than 2000 customers worldwide. For more information, visit www.EXFO.com and follow us on the EXFO Blog, Twitter, LinkedIn, Facebook, Google+ andYouTube. Forward-Looking Statements This press release contains forward-looking statements within the meaning of the U.S. Private Securities Litigation Reform Act of 1995, and we intend that such forward-looking statements be subject to the safe harbors created thereby. Forward-looking statements are statements other than historical information or statements ofcurrent condition. Words such as may, will, expect, believe, anticipate, intend, could, estimate, continue, orthenegative or comparable terminology are intended to identify forward-looking statements. In addition, anystatements that refer to expectations, projections or other characterizations of future events and circumstances are considered forward-looking statements. They are not guarantees of future performance and involve risks anduncertainties. Actual results may differ materially from those in forward-looking statements due to various factors including macro-economic uncertainty as well as capital spending and network deployment levels in the telecommunications industry (including our ability to quickly adapt cost structures with anticipated levels of business and our ability to manage inventory levels with market demand); future economic, competitive, financial andmarket conditions; consolidation inthe global telecommunications test and service assurance industry and increased competition among vendors; limited visibility with regards to customer orders and the timing of such orders; fluctuating exchange rates; concentration of sales; timely release and market acceptance of our new products and other upcoming products; ourability to successfully integrate our acquired and to-be-acquired businesses; our ability to successfully expand international operations; and the retention of key technical and management personnel. Assumptions relating totheforegoing involve judgments and risks, all of which are difficult or impossible to predict and many of which are beyond our control. Other risk factors that may affect our future performance and operations are detailed inourAnnual Report, on Form 20-F, and our other filings with the U.S.Securities and Exchange Commission andthe Canadian securities commissions. We believe that the expectations reflected in the forward-looking statements are reasonable based on information currently available to us, but we cannot assure you that theexpectations will prove to have been correct. Accordingly, you should not place undue reliance on these forward-looking statements. These statements speak only as of the date of this document. Unless required bylaworapplicable regulations, we undertake no obligation to revise or update any of them to reflect events orcircumstances that occur after the date ofthisdocument. Non-IFRS Measures EXFO provides non-IFRS measures (gross margin* and adjusted EBITDA**) as supplemental information regarding its operational performance. The company uses these measures for the purpose of evaluating historical and prospective financial performance, as well as its performance relative to competitors. Thesemeasures also help the company to plan and forecast for future periods as well as to make operational and strategic decisions. EXFO believes that providing this information, in addition to IFRS measures, allows investors to see the company’s results through the eyes of management, and to better understand its historical and future financial performance. The presentation of this additional information is not prepared in accordance with IFRS. Therefore, the information may not necessarily be comparable to that of other companies and should be considered as a supplement to,notasubstitute for, the corresponding measures calculated in accordance with IFRS. * Gross margin represents sales less cost of sales, excluding depreciation and amortization. ** Adjusted EBITDA represents net earnings (loss) before interest, income taxes, depreciation and amortization, stock-based compensation costs and foreign exchange gain. Page 5 of 29 Table of Contents The following table summarizes the reconciliation of adjusted EBITDA to IFRS net earnings (loss), in thousands ofUSdollars: Adjusted EBITDA Q1 2014 Q4 2013 Q1 2013 IFRS net earnings (loss) for the period $ ) $ $ ) Add (deduct): Depreciation of property, plant and equipment Amortization of intangible assets Interest income ) ) ) Income taxes Stock-based compensation costs Foreign exchange gain ) ) ) Adjusted EBITDA for the period $ $ $ Adjusted EBITDA in percentage of sales % % % For more information Vance Oliver Director, Investor Relations (418) 683-0913, Ext. 23733 vance.oliver@exfo.com Page 6 of 29 Table of Contents EXFO Inc. Condensed Unaudited Interim Consolidated Balance Sheets (in thousands of US dollars) As at November 30, As at August 31, Assets Current assets Cash $ $ Short-term investments Accounts receivable Trade Other Income taxes and tax credits recoverable Inventories Prepaid expenses Tax credits recoverable Property, plant and equipment Intangible assets Goodwill Deferred income taxes Other assets $ $ Liabilities Current liabilities Accounts payable and accrued liabilities $ $ Provisions Income taxes payable Current portion of long-term debt Deferred revenue Deferred revenue Deferred income taxes Other liabilities Shareholders’ equity Share capital (note 4) Contributed surplus Retained earnings Accumulated other comprehensive loss ) ) $ $ The accompanying notes are an integral part of these condensed interim consolidated financial statements. Page 7 of 29 Table of Contents EXFO Inc. Condensed Unaudited Interim Consolidated Statements of Earnings (in thousands of US dollars, except share and per share data) Three months ended November 30, Sales $ $ Cost of sales(1) (note 5) Selling and administrative (note 5) Net research and development(note 5) Depreciation of property, plant and equipment (note 5) Amortization of intangible assets (note 5) Interest income ) ) Foreign exchange gain ) ) Earnings (loss) before income taxes ) Income taxes (note 6) Net loss for the period $ ) $ ) Basic and diluted net loss per share $ ) $ ) Basic and diluted weighted average number of shares outstanding (000’s) (note 7) The cost of sales is exclusive of depreciation and amortization, shown separately. The accompanying notes are an integral part of these condensed interim consolidated financial statements. Page 8 of 29 Table of Contents EXFO Inc. Condensed Unaudited Interim Consolidated Statements of Comprehensive Loss (in thousands of US dollars) Three months ended November 30, Net loss for the period $ ) $ ) Other comprehensive income (loss), net of income taxes Items that will not be reclassified subsequently to net earnings Foreign currency translation adjustment ) ) Items that may be reclassified subsequently to net earnings Unrealized gains/losses on forward exchange contracts ) ) Reclassification of realized gains/losses on forward exchange contracts in net loss ) Deferred income tax effect of gains/losses on forward exchange contracts 18 76 Other comprehensive loss ) ) Comprehensive loss for the period $ ) $ ) The accompanying notes are an integral part of these condensed interim consolidated financial statements. Page 9 of 29 Table of Contents EXFO Inc. Condensed Unaudited Interim Consolidated Statements of Changes in Shareholders’ Equity (in thousands of US dollars) Three months ended November 30, 2012 Share Capital Contributed Surplus Retained earnings Accumulated other comprehensive income Total shareholders’ equity Balance as at September 1, 2012 $ Exercise of stock options (note 4) 51 – – – 51 Redemption of share capital (note 4) ) ) – – ) Reclassification of stock-based compensation costs(note4) ) – – – Stock-based compensation costs – – – Net loss for the period – – ) – ) Other comprehensive loss Foreign currency translation adjustment – – – ) ) Changes in unrealized gains on forward exchange contracts, net of deferred income taxes of $76 – – – ) ) Total comprehensive loss for the period – – ) ) ) Balance as at November 30, 2012 $ Three months ended November 30, 2013 Share Capital Contributed Surplus Retained earnings Accumulated other comprehensive loss Total shareholders’ equity Balance as at September 1, 2013 $ ) $ Exercise of stock options (note 4) – – – Reclassification of stock-based compensation costs(note4) ) – – – Stock-based compensation costs – – – Net loss for the period – – ) – ) Other comprehensive loss Foreign currency translation adjustment – – – ) ) Changes in unrealized losses on forward exchange contracts, net of deferred income taxes of $18 – – – ) ) Total comprehensive loss for the period – – ) ) ) Balance as at November 30, 2013 $ ) $ The accompanying notes are an integral part of these condensed interim consolidated financial statements. Page 10 of 29 Table of Contents EXFO Inc. Condensed Unaudited Interim Consolidated Statements of Cash Flows (in thousands of US dollars) Three months ended November 30, Cash flows from operating activities Net loss for the period $ ) $ ) Add (deduct) items not affecting cash Changes in discount on short-term investments – 2 Stock-based compensation costs Depreciation and amortization Deferred revenue ) ) Deferred income taxes Changes in foreign exchange gain/loss ) ) Changes in non-cash operating items Accounts receivable ) ) Income taxes and tax credits ) Inventories ) ) Prepaid expenses Other assets 6 – Accounts payable, accrued liabilities and provisions Other liabilities ) ) ) Cash flows from investing activities Additions to short-term investments ) ) Proceeds from disposal and maturity of short-term investments Additions to capital assets ) Cash flows from financing activities Exercise of stock options 51 Redemption of share capital – ) ) Effect of foreign exchange rate changes on cash ) ) Change in cash ) Cash – Beginning of the period Cash – End of the period $ $ Supplementary information Interest paid $
